Per Curiam.
The record originally certified to this Court merely showed that defendants had been placed on trial in the Superior Court on warrants returnable to Greene County Court charging defendant Dunn with (a) possession of nontaxpaid whisky and (b) maintaining a public nuisance — a gambling house; and charging defendant Stocks with possession of nontaxpaid whisky; a mistrial as to the charge against defendant Dunn of maintaining a public nuisance; verdicts of guilty as to each defendant on the charge of possession of nontaxpaid whisky; and prison sentences imposed on the verdicts. The only exception noted and error assigned was to the judgment.
In response to orders of this Court, copies of the record of the Greene County Court have been duly certified to us. It now appears that the defendant Dunn was tried and convicted in Greene County Court on the warrant charging him with possession of nontaxpaid whisky. He was tried and convicted in Greene County Court on the warrant charging him with maintaining a public nuisance — a gambling house. That warrant likewise charged him with disorderly conduct and public *90drunkenness. He was found not guilty of the latter charge in Greene County Court. The record shows that he appealed from the judgments rendered by the Greene County Court imposing prison sentences on the charges of possession of nontaxpaid whisky and maintaining a public nuisance.
The record now certified to us shows that defendant Stocks was charged in a warrant returnable to Greene County Court with the possession of nontaxpaid whisky. He was there convicted and from a prison sentence he appealed to the Superior Court. No objection was taken to consolidation of the cases when tried in the Superior Court. No error is made to appear on the record now before us.
No error.